     Case 2:18-cr-00614-JS-GRB Document 56 Filed 04/19/19 Page 1 of 1 PageID #: 235




                             FRITZ SCHELLER, P.L.
                                         ATTORNEY AT LAW
                                         200 E. ROBINSON STREET, SUITE 1150
                                              ORLANDO, FLORIDA 32801
                                              TELEPHONE: (407) 792-1285
                                               FACSIMILE: (407) 513-4146
                                            _________________________________

FRITZ SCHELLER                                                                  E-MAIL: FSCHELLER@FLUSALAW.COM
                                                   April 19, 2019

     Via ECF
     The Honorable Joanna Seybert
     United States District Court Judge
     100 Federal Plaza
     Central Islip, New York 11722

              Re: United States v. Christian Romandetti, et al, Case No.: 2:18-cr-00614-JS-GRB

     Your Honor:

             Mr. Romandetti’s status conference is set for April 26, 2019. Mr. Romandetti requests an
     adjournment until April 26, 2019, pursuant to Rule 45 of the Federal Rules of Criminal
     Procedure. See Fed. R. Crim. P. 45(b)(1).1 The Government and counsel for Frank Sarro agree
     with this request.

            The request for a continuance is based on the parties’ need to complete the discovery and
     plea negotiation process which cannot be finished by April 26, 2019. Because this case involves
     a significant amount of discovery, the Government is currently indexing the discovery and
     conducting a process to make the discovery searchable. My client agrees with the requested
     continuance and waives his speedy trial rights. Thank you in advance for your consideration.

                                                       Sincerely,

                                                       s/ Fritz Scheller
                                                       Fritz Scheller

     cc:      All parties via ECF

     1
         Fed. R. Crim. P 45(b)(1) states, in pertinent part, that:

              [w]hen an act must or may be done within a specified period, the court on its own
              may extend the time, or for good cause may do so on a party's motion made:

              (A) before the originally prescribed or previously extended time expires.
